Title: Memo re. Salaries of U.Va. Professors, Nov.-Dec. 1824, November 1824
From: Jefferson, Thomas
To: 

The salaries of the Professors were to commence from the day of their embarcation at 1500. D. a year.Messrs Dunglison, Key & Bonnycastle embarked at London on the 27th of October each recieved £50. sterl. advance on account of salary which is 220. D. at par, as it should be settled without regard to the fluctuations of exchange. from Oct. 27. to Dec. 31. inclusive  are 66. days, which @ 1500 Da year come to271.24they recieved each220.51.24balance due each Dec. 31. 24.Dr Blaettermann recd an advance of £80. sterl.=355. D 20cMr Long recieved nothing.I do not know the day of their embarcation; but this being ascertained their account to Dec. 31. can be readily settled as above.